Peck, J.
delivered the opinion o.f the court.
There is no matter of equity in the bill against M’-Gavock and the other parties. Were there matters of equity which could be made to operate against them, of which we say nothing, they are not brought before the court rendering the decree.
The whole of the proceedings are irregular, and the decree given against M’Gavock without the shadow of equity and justice. Decree reversed, bill dismissed, and complainant ordered to pay the costs.
Bill dismissed.